                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

United States of America,           )                  CRIMINAL NO. 3:11-685
                                    )
            v.                      )                  OPINION and ORDER
                                    )
Raheem Majeed,                      )
                                    )
                  Defendant.        )
___________________________________ )

       This matter is before the court on Defendant’s pro se motion for permission to amend his

§ 2255 motion and for a 60-day extension of time in which to do so. ECF No. 611. Apparently,

Defendant’s motion crossed in the mail with this court’s order dismissing Defendant’s § 2255

motion (ECF No. 608) as successive entered January 31, 2019. ECF No. 609.

       While Defendant requests leave to amend his § 2255 motion, he must receive permission

from the Fourth Circuit Court of Appeals in order to file a “Second-in-time” motion under § 2255.

See 28 U.S.C. § 2244(b)(3)(A) (“Before a second or successive application permitted by this

section is filed in the district court, the applicant shall move in the appropriate court of appeals for

an order authorizing the district court to consider the application.”). As he has received no such

permission, his § 2255 motion filed January 28, 2019 is successive and the court has no jurisdiction

to consider it or allow an amendment to it. Defendant’s motion for leave to amend (ECF No. 611)

is dismissed as moot.

       IT IS SO ORDERED.

                                                               s/Cameron McGowan Currie
                                                               CAMERON MCGOWAN CURRIE
                                                               Senior United States District Judge
Columbia, South Carolina
February 12, 2019
